DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 20 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/2022.
Applicant’s election without traverse of Group I (claims 1-19 and 22) in the reply filed on 7/22/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 1, 2, 4, 5, 13, 14, 16 are a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner acknowledges that the instant specification discusses the term “about” in instant specification paragraph [0028]. However, “about” can be more than one standard deviation, means it can be infinite. This renders the claim unclear, also providing several options for the term “about” makes the claim unclear as to which “about” option should be applied. As properties of the base compound are dependent on the pH, the claim cannot be interpreted. The examiner will provide a rejection as to expedite prosecution. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12-17, 19 and 22 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Aminie (US 2013/0071761 as cited within the IDS).
As to claim 1, Aminie discloses a cathode for an air battery ([0026], discussed throughout), the cathode comprising a porous conductive material ([0007], [00019], [0015], discussed throughout); and a base-resistant compound on a surface of the porous conductive material ([0007], the carbon is the porous conductive material and the metal oxide is the base-resistant material; also discussed throughout), the based-resistant compound having a 0 or positive Gibbs free energy, at 2V to 4.5V vs Li/Li+ at a pH of about 7 to about 14 ([0037], the metal oxides specifically CeO2, TiO2 and ZrO2). The metal oxides CeO2, TiO2 and ZrO2 are discussed within the instant specification as being within the base-resistant compound ([0069], instant specification) and fit within Chemical Formulas 1, 2 and 4 as discussed within dependent claims 8-10 below which state the base-resistant compound is the Chemical Formulas. Thus, the same material would have the same properties (see MPEP 2112.01). 
As to claim 2, Aminie discloses wherein, the base-resistant compound is electrochemically stable at a pH of about 9 to about 14 ([0037], the metal oxides specifically CeO2, TiO2 and ZrO2; see MPEP 2112.01 and discussion above in claim 1). 
As to claim 3, Aminie discloses wherein, the base-resistant compound has a Gibbs free energy difference of at least 0 eV under a voltage condition of 2V to 4.5V vs Li/Li+ ([0037], the metal oxides specifically CeO2, TiO2 and ZrO2; see MPEP 2112.01 and discussion above in claim 1). 
As to claim 4, Aminie discloses wherein, the base-resistant compound is electrochemically stable with respect to lithium metal at a voltage of 2V to 4.5V vs Li/Li+ at a pH of about 12 to about 14 ([0037], the metal oxides specifically CeO2, TiO2 and ZrO2; see MPEP 2112.01 and discussion above in claim 1). 
As to claim 5, Aminie discloses wherein, the base resistant compound has oxidation resistance and reduction resistance with respect to lithium metal at a voltage of 2V to 4.5V vs Li/Li+ at a pH of about 12 to about 14 ([0037], the metal oxides specifically CeO2, TiO2 and ZrO2; see MPEP 2112.01 and discussion above in claim 1). 
As to claim 6, Aminie discloses wherein, the base-resistant compound comprises at least two or more Ti, Zr, Ce, or O ([0037], discussed throughout). 
As to claim 7, Aminie discloses wherein, the base-resistant compound comprises at least one of a binary compound or a ternary compound ([0037], discussed throughout). 
As to claim 8, Aminie discloses wherein,  the base-resistant compound is represented by Chemical Formula 1:
M1aX1b
Wherein in Chemical Formula 1, 
M1 is Ti, Zr or Ce
X1 is O
0<a≤32 and 0<b≤68 ([0037], discussed throughout). 
As to claim 9, Aminie discloses wherein,  the base-resistant compound is represented by Chemical Formula 2:
M2a1X2b1
Wherein in Chemical Formula 2, 
M2 is Ti, Zr or Ce
X2 is O
0<a1≤2 and 0<b≤5 ([0037], discussed throughout).
As to claim 10, Aminie discloses wherein,  the base-resistant compound is represented by Chemical Formula 4:
M3’a2’M4’ a3’X3’b2’
Wherein in Chemical Formula 4, 
M3’ is Ti, Zr or Ce
X3’ is O
0<a2’≤29,  0≤a3’≤25and 0<b2’≤68 ([0037], discussed throughout).
As to claim 12, Aminie discloses wherein, the base-resistant compound comprises at least one of CeO2, TiO2 and ZrO2 ([0037], discussed throughout). 
As to claim 13, Aminie discloses wherein, the cathode comprises the base-resistant compound in an amount of about 1-part weight and less than 100 parts by weight, based on 100 parts by weight of the cathode ([0040], discussed throughout),
As to claim 14, Aminie discloses wherein, the air comprises between about-1 volume percent to 100 volume percent of the moisture, based on a total volume of the air ([0058], discussed throughout). 
As to claim 15, Aminie discloses a lithium-air battery comprising: the cathode according to claim 1; an anode comprising lithium metal; and an electrolyte disposed between the cathode and the anode (figure 1, [0058] and [0045]; discussed throughout). 
As to claim 16, Aminie discloses wherein, the cathode is inert in the presence of a discharge product having a pH of about 9 to about 14 ([0007], [0037], Aminie discloses the same materials as the cathode as the instant claimed invention and thus would exhibit the same properties see MPEP 2112.01 and claims above). 
As to claim 17, Aminie discloses wherein, the discharge product comprises LiOH ([0058], [0007] and [0037], Aminie discloses the same materials as the battery as the instant claimed invention and thus would exhibit the same properties see MPEP 2112.01 and claims above). 
As to claim 19, Aminie discloses wherein, the cathode further comprises a porous layer, and the porous layer comprises the base resistant compound ([0058], discussed throughout). 
As to claim 22, Aminie discloses a cathode for an air battery ([0026], discussed throughout), the cathode comprising: a porous conductive material ([0007], [0009], [0015], discussed throughout); and a base-resistant compound on a surface of the porous conductive material ([0007], discussed throughout), wherein the base-resistant material compound comprises at least CeO2, TiO2 and ZrO2 ([0037], discussed throughout). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Amine (US 2013/0071761) as applied to claim 15 above, and further in view of Roev (US 2016/0079590).
As to claim 18, Amine is silent to wherein, the electrolyte comprises a solid electrolyte. Roev discloses a lithium air battery ([0009]) wherein the electrolyte is a solid electrolyte or a liquid electrolyte or a gel electrolyte ([0065]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the solid electrolyte from Roev within Amine as solid electrolyte can improve safety ([0007]) and as a mere combing prior art elements according to known methods to obtain predictable results (see MPEP 2143 I).  
Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724